Citation Nr: 1103675	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  03-08 309	)	DATE
	)
	
)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tremors.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for residuals of a left leg 
bite.

4.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1971 to August 1975.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 rating 
decision by the Chicago, Illinois Department of Veterans Affairs 
(VA) Regional Office (RO).  In July 2006, a Travel Board hearing 
was held before a Veterans Law Judge who is no longer at the 
Board.  The Veteran was  offered the opportunity to testify at 
another hearing before the judge who would decide his appeal.  He 
accepted, and in May 2010, these matters were remanded for such 
hearing to be scheduled.  In September 2010, a Travel Board 
hearing was held before the undersigned.  Transcripts of both 
hearings are associated with the claims file.  

The Veteran appears to be seeking to reopen a claim of 
service connection for posttraumatic stress disorder.  
Such matter is referred to the RO for any appropriate 
action.  

The issue of service connection for bilateral pes planus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDINGS OF FACT

1.  In September 2010 correspondence, the Veteran requested to 
withdraw his appeal in the matters of service connection for 
tremors and an eye disorder.

2.  It is reasonably shown that the Veteran has a scar residual 
of a left leg bite in service. 
CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal in the matters 
of service connection for tremors and an eye disorder, the Board 
does not have jurisdiction to consider such matters.  38 U.S.C.A. 
§§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Service connection for a left leg bite residual scar, is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Service connection for tremors and an eye disorder:

Given the Veteran's expressed intent to withdraw the appeal 
seeking service connection for tremors and an eye disorder, there 
is no reason to belabor the impact of the Veterans Claims 
Assistance Act of 2000 in these matters.

In a September 2010 statement, the Veteran stated he wished to 
withdraw his appeal seeking service connection for tremors and an 
eye disorder.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any 
matter which under 38 U.S.C.A. § 511 is subject to a decision by 
the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.202, the Board may dismiss any appeal which fails to allege 
error of fact or law in the matter before the Board.  Under 
38 C.F.R. § 20.204, an appellant may withdraw an appeal at any 
time prior to the issuance of a final Board decision on the 
matter.

The Veteran has withdrawn his appeal in the matters of service 
connection for tremors and an eye disorder.  Accordingly, there 
is no allegation of error of fact or law in these matters 
remaining before the Board.  Hence, the Board does not have 
jurisdiction to consider an appeal in these matters, and the 
appeal in these matters must be dismissed. 

Residuals left leg bite, to include painful scar:

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA applies in the instant case.  
However, inasmuch as the benefit sought is being granted, there 
is no reason to belabor its impact in this matter. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence AS appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

To prevail in a claim seeking service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the current disability and the disease or injury in 
service.  See Hickson v. West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran's service treatment records (STRs) show THAT in 
September 1973 he received treatment for an infected left leg 
hematoma (which required incision).  At the time of the incision, 
the hematoma was thought to have resulted from some sort of 
trauma or as a consequence of the thrombus secondary to an insect 
bite the Veteran had sustained.  On service separation 
examination, clinical evaluation revealed a 6 cm. scar under the 
knee.

Postservice treatment records do not show any specific treatment 
for left leg bite residuals.

On September 2009 VA examination, it was noted that the Veteran's 
claims file was available and reviewed.  The examiner opined that 
the Veteran's left leg scar was as likely as not related to the 
in-service drainage of an infected hematoma, which was secondary 
to an insect bite.

At the September 2010 Travel Board hearing, the Veteran testified 
that he has had residual disability from a left leg insect bite 
ever since the bite occurred in service.  He testified that he 
was not seen by a medical professional for the problem 
postservice because he could not afford such care.  He indicated 
that he has used over- the- counter medication to relieve 
symptoms.

It is clearly shown (as noted by the September 2010 VA examiner) 
that the Veteran has a left leg scar.  The examiner related the 
scar to documented complications from a left leg insect bite in 
service.  The Veteran has provided sworn testimony that he has 
had a variously symptomatic scar continuously since service.  He 
is competent to establish continuity of a disability (see 
38 C.F.R. § 3.303(b)) by his accounts (if such are deemed 
credible).  The Board finds no reason to question the credibility 
of the Veteran's account that he sustained an insect bite in 
service in service and has a residual tender or painful scar; 
such account is not inconsistent with the factual evidence of 
record.  Accordingly, the Board finds that the evidence supports 
the Veteran's claim, and that service connection for a left leg 
bite residual scar is warranted.   


ORDER

As the Board has no jurisdiction in such matters, the appeal in 
the matters of service connection for tremors and an eye disorder 
is dismissed without prejudice.

Service connection for a left leg bite residual scar is granted.


REMAND

The Veteran contends that his bilateral pes planus had its onset 
in service, as he was always on his feet in his military 
occupational specialty (MOS) of law enforcement.  On June 1971 
service entrance examination, the lower extremities were noted to 
be abnormal on clinical evaluation.  Written very lightly (on a 
copy of the service entrance examination report; the original is 
not associated with the claims file) in the area next to the 
notation of abnormality appear to be the words "pes planus - 
asymptomatic".  As the Veteran's pes planus appears to have been 
noted on pre-induction examination, the analysis of this claim 
progresses to the question of whether the preexisting pes planus 
was aggravated by service.  

A preexisting disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153;  38 C.F.R. 
§ 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 322-23 
(1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the  manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition as 
contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A September 1971 STR notes that the Veteran was seen, in part, 
for "flat feet".  He was referred to a brace shop for issuance 
of a medium scaphoid pad for arch support.  No further complaints 
of, or treatment for, pes planus were noted during his active 
duty service.  On service separation examination, clinical 
evaluation revealed bilateral pes planus.

On September 2009 VA examination, bilateral pes planus was 
diagnosed.  The examiner opined the pes planus was   ". . . 
.less likely than not related to service and not aggravated 
beyond normal progression by his military service."  The Board 
notes that the 2009 VA examiner provided no rationale for the 
conclusion offered.  A medical opinion that provides no rationale 
does not provide the degree of medical certainty needed to decide 
a claim (and is inadequate).  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  VA must provide an examination that is adequate for 
rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by an appropriate physician or 
podiatrist to assess his bilateral pes 
planus.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  Based on examination of 
the Veteran and review of his claims file, 
the examiner should provide an opinions 
that responds to the following: 

a)	Based on the factual evidence of record 
did the Veteran's preexisting pes planus 
increase in severity during his active 
duty service?  Please identify the 
clinical data that support the response to 
this question.  The explanation of 
rationale should encompass discussion of 
the factual data  that include that the 
pes planus was apparently asymptomatic on 
induction, became symptomatic during 
service (requiring issuance of arch 
supports), and was noted on service 
separation.
 
b)	If the response to (a) is that there was 
an increase in severity of the preexisting 
pes planus during the Veteran's active 
service, was such increase due to the 
natural progression of the disability?  If 
so, please discuss the concept of 
"natural progression" of pes planus (and 
cite to the clinical findings and any 
textual data/ treatises that support such 
conclusion.

The examiner must explain the rationale 
for all opinions.  

2.	The RO should then readjudicate the claim.  If it 
remains 
denied, the RO should issue an appropriate 
supplemental 
statement of the case and afford the Veteran and his 
representative the opportunity to respond.  The case 
should 
then be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


